   Case: 1:18-cv-05587 Document #: 220 Filed: 02/06/19 Page 1 of 1 PageID #:4320



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                   Plaintiff,          )
           v.                          )
                                       ) Hon. Judge John Z. Lee
EQUITYBUILD, INC., et al.              )
                                       )
                  Defendants,          )
                                 _____)

    MOTION TO OPPOSE THE MOTION OF THE WITHDRAWAL OF CELIZA P. BRAGANÇA
     FROM REPRESENTATION OF DEFENDANTS JEROME COHEN AND SHAUN COHEN

       On or about December 19th, 2018 Celiza Bragança filed a motion to withdraw from the

representation of the defendants Jerome Cohen and Shaun Cohen.

       Neither Jerome nor Shaun have the legal education or experience to represent themselves

nor do they have the assets or access to loans to retain counsel.

       Both Jerome and Shaun respectfully request that the court deny Celiza Bragança’s motion

to withdraw as they believe it would be in the court’s, plaintiff’s and defendants’ best interest for

them to continue to be represented.



February 6th, 2019
                                              Respectfully submitted,

                                              DEFENDANTS JEROME COHEN AND
                                              SHAUN COHEN

                                              By:
                                                      Shaun Cohen


                                                      –––––––––––––––––––


                                                  1
